Dickey, J.
Since the Constitution was amended in 1870, providing that Courts of Special Sessions shall have jurisdiction of the -offenses of the grade of misdemeanor, as may be provided by law, it has been held in People ex rel. Comaford v. Dutcher, 83 N. Y. 240, that when the Constitution conferred authority upon Courts -of Special Sessions to try misdemeanors, it meant the courts in -question as they were and might be constituted by the legislature, whether they authorized a jury of six, or othenoise. In this case "the legislature has provided otherwise by Special Sessions of three magistrates. It was also held in People ex rel. Murray v. Justices, 74 N. Y. 406, that the constitutional provision, giving a party .a right of trial by jury, does not apply to petty offenses triable before a Court of Special Sessions. I think all this class of cases, violations of the excise laws, should be speedily tried before the Special Sessions, and should not be removed. The grand jury has ¿plenty of work now, and should not be further burdened.
Motion for certificate of removal denied.